DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/13/2021 has been entered. Claims 1-20 remain for 
examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7-10, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matos (Matos – 2010/0153190) in view of Seibel et al. (Seibel et al. – 2018/0114391; herein “Seibel”).
Regarding claims 1, 13 and 18, Matos discloses a voting system, comprising: 
a voter interface device communicatively coupled to a data network, the voter interface

a portal server including a database containing an eligibility list, the portal server
communicatively coupled to the data network and configured to connect to the voter interface device over the data network to validate an eligibility of a voter operating the voter interface device by comparing the voter to the eligibility list selection (Matos; figures 1, 2; par. 0066 – input devices 108 for entering voter choices include a keyboard, a touch sensitive display with fingerprint scanning, hardware for handwriting input, speech recognition device, one or more switches, data network and server; par. 0095-110, voter’s eligibility can be confirmed using local database or remote database; par. 0063, 0093, 0260, 0269 – servers 102, 104, 210, 211, databases; par. 0122, 0128, 0159, 0128, 0137, 0250 – camera for capturing voter’s choices on screen, video camera); 
 	a voting machine including a physical marking device and a camera, the voting machine communicatively coupled to the data network and configured to: connect with the voter interface device after the eligibility of the voter has been validated to receive the input command, mark a ballot with the ballot selection using the physical marking device, capture an image of the ballot after it has been marked, [send the image to be displayed on the screen for verification by the voter, hold the ballot until the voter confirms that the ballot has been properly marked, and dispense the ballot to be counted once the confirmation is received (Matos; figures 1, 2; par. 0066 – input devices 108 for entering voter choices include a keyboard, a touch sensitive display with fingerprint scanning, hardware for handwriting input, speech recognition device, one or 
	The claim differs in calling for the steps of displaying the image of the voter choices and allowing the use to review and confirm or disconfirm the vote. However, this claimed limitation is not new. Reference to Seibel is cited as evidence showing the conventionality of the method of displaying the image of the voter choices and allowing the use to review and confirm or disconfirm the vote (Seibel; figures 6, 8, - step 808, fill out ballot choices on computer, mobile device, smart phone; step 812 – generates 2D bar code; par. 816 – taking the barcode to the reader of a voting station; steps 818, 822  – read the barcode, generate filled out ballot with choices displayed for printout and confirmation; step 824 – casting the vote). 
	In light of Seibel’s teachings, it would have been obvious to implement the step of displaying the image of the ballot with voter’s choices for review prior to casting the ballot in the system as taught by Matos. The modification allows the voter to confirm the voter’s choices prior to casting the vote. 
 	Regarding claim 4, see the discussions regarding claim 1 in view of Matos/Seibel. Further, Matos discloses the voting system of claim 1, further comprising a real time indicator screen within the field of view of the camera, and the voting machine is configured to receive at least one voter image from the voter interface device and display the at least one voter image on the real time indicator screen while the camera captures the at least one ballot image, the at least one voter image is an image captured by a front camera of the voter interface device (Matos; figures 1, 2; par. 0066 – input devices 108 for entering voter choices include a keyboard, a touch sensitive display with fingerprint scanning, hardware for handwriting input, speech recognition 
 	Regarding claim 7, see the discussions regarding claim 1 in view of Matos/Seibel. Further, Matos discloses the voting system of claim 1, wherein the voting machine is configured to obliterate the input command after the voter confirms that the ballot has been properly marked and the ballot is dispensed (Matos; figures 1, 2; par. 0066 – input devices 108 for entering voter choices include a keyboard, a touch sensitive display with fingerprint scanning, hardware for handwriting input, speech recognition device, one or more switches, data network and server; par. 0095-110, voter’s eligibility can be confirmed using local database or remote database; par. 0063, 0093, 0260, 0269 – servers 102, 104, 210, 211, databases; par. 0128, 0152, 0250 – camera for capturing image of voter choices; Seibel; figures 6, 8, - step 808, fill out ballot choices on computer, mobile device, smart phone; step 812 – generates 2D bar code; par. 816 – taking the barcode to the reader of a voting station; steps 818, 822  – read the barcode, generate filled out ballot with choices displayed for printout and confirmation; step 824 – casting the vote, and user input is no longer accepted).  
Regarding claim 8, see the discussions regarding claim 1 in view of Matos/Seibel. Further, Matos discloses the voting system of claim 1, wherein connecting to the voter interface device over the data network to validate an eligibility of a voter involves the creation of a secure connection between the voter interface device and the portal server over the data network (Matos; figures 1, 2; par. 0066 – input devices 108 for entering voter choices include a keyboard, a touch sensitive display with fingerprint scanning, hardware for handwriting input, speech recognition device, one or more switches, data network and server; par. 0095-110, voter’s 
  	Regarding claim 9, see the discussions regarding claim 1 in view of Matos/Seibel. Further, Matos discloses the voting system of claim 1, wherein connecting with the voter interface device after the eligibility of the voter has been validated involves the creation of an encrypted session between the voter interface device and the voting machine over the data network (Matos; figures 1, 2; par. 0066 – input devices 108 for entering voter choices include a keyboard, a touch sensitive display with fingerprint scanning, hardware for handwriting input, speech recognition device, one or more switches, data network and server; par. 0095-110, voter’s eligibility can be confirmed using local database or remote database; par. 0063, 0093, 0260, 0269 – servers 102, 104, 210, 211, databases; par. 0128, 0152, 0250 – camera for capturing image of voter choices; par. 0063, 0078, 0093, 024, 0269, 0272 – communication over the Internet; par. 0029, 0172, 0214, 0231 – real time, secure transmissions, encryption).  
 	Regarding claim 10, see the discussions regarding claim 1 in view of Matos/Seibel. Further, Matos discloses the voting system of claim 9, wherein the encrypted session is encrypted using real-time transport protocols (Matos; figures 1, 2; par. 0066 – input devices 108 for entering voter choices include a keyboard, a touch sensitive display with fingerprint scanning, hardware for handwriting input, speech recognition device, one or more switches, data network and server; par. 0095-110, voter’s eligibility can be confirmed using local database or remote database; par. 0063, 0093, 0260, 0269 – servers 102, 104, 210, 211, databases; par. 0128, 0152, 0250 – camera for capturing image of voter choices; par. 0063, 0078, 0093, 024, 0269, 
Regarding claim 12, see the discussions regarding claim 1 in view of Matos/Seibel. Further, Matos discloses the voting system of claim 1, wherein the data network is the Internet (Matos; par. 0063, 0078, 0093, 024, 0269, 0272 – communication over the Internet).  
Regarding claim 17, see the discussions regarding claim 1 in view of Matos/Seibel. Further, Matos discloses the voting machine of claim 13, further comprising a real lime indicator screen within the field of view of the camera, and the processor is configured to receive at least one voter image from the voter interface device and display the at least one voter image on the real time indicator screen while the camera captures the at least one ballot image (Matos; figures 1, 2; par. 0066 – input devices 108 for entering voter choices include a keyboard, a touch sensitive display with fingerprint scanning, hardware for handwriting input, speech recognition device, one or more switches, data network and server; par. 0095-110, voter’s eligibility can be confirmed using local database or remote database; par. 0063, 0093, 0260, 0269 – servers 102, 104, 210, 211, databases; par. 0128, 0152, 0250 – camera for capturing image of voter choices; par. 0063, 0078, 0093, 024, 0269, 0272 – communication over the Internet; par. 0029, 0172, 0214, 0231 – real time, secure transmissions, encryption).  

Claim 2-3, 6, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matos (Matos – 2010/0153190) in view of Seibel et al. (Seibel et al. – 2018/0114391; herein “Seibel”) and further in view of Chung et al. (Chung et al. – 2011/0089236; herein after referred to as “Chung”).
Regarding claims 2-3, 6, 14-15 and 19, see the discussions regarding claim 1 in view of Matos/Seibel. The claim differs in calling for the step of printing out the ballot prior to marking the ballot.  However, this claimed limitation is not new. Reference Chung is cited as an evidence showing the conventionality of printing blank paper ballots (Chung; par. 0006, 0054, 0075 – printed ballots, printed in advance or during an election on a demand; the print tray is considered inherent in a typical printer). In light of Chung’s teachings, it would have been obvious to implement the ballot printer in the system as taught by Matos/Seibel. The modification allows the paper ballots to be used in place of an electronic ballot which is well within the skill levels and expectations of an ordinary skilled artisan.
	Regarding claim 6, see the discussions regarding claim 1 in view of Matos/Seibel/Chung. Further, Chung discloses the voting system of claim 1, wherein marking a ballot includes at least one of marking the ballot with ink, piercing the ballot, rupturing the ballot, coloring the ballot, stamping the ballot, and tearing the ballot (Chung; par. 0004, 0005 – voters marking paper ballots).  

 	Allowable Subject Matter
Claims 5, 11, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the voting system of claim 1, wherein the voting machine is configured to act as a proxy server for another voting machine connecting to the voter interface device. 
4, wherein the 
	
					Remarks
             Applicant’s arguments regarding claims filed on 1/13/2021 have been reviewed but are considered partly persuasive. 
             Regarding claims 1, 13 and 20:
             Applicant’s main argument is “the voting machine being remote from the voter interface device and communicatively coupled to the data network and configured to: connect with the voter interface device”
              However, this limitation is met by Seibel’s teachings. Seibel discloses the method of increasing voter’s experience and reducing wait time at voting stations (Seibel, par. 0010) by allowing voters to make voting choices at their own time (Seibel, par. 0011).  In figure 2, Seibel discloses an electronic ballot wherein the user can make voting selections at their own time, remotely from the voting stations using mobile devices such as a cell phones (Seibel, par. 0028 – 
            Thus, the main difference is how and when the image of the voted ballot is being transmitted to the voting machine. However, this limitation is not specifically recited in the claim and the broad recitation of a voter interface device which is remotely connected to the voting machine does not necessarily recite that “the voter interface device is remotely transmitting voter’s choices in a ballot image to a voting station” which is a feature argued by applicant.  

              Regarding claims 5, 16 and 20
               Applicant’s arguments regarding claim 5 is considered persuasive. Accordingly, the rejection to claim 5 is withdrawn. Claims 16 and 20 also recite similar limitations to claim 5 and their rejections are also withdrawn. 

               Applicant has not argued the patentability of other claims, thus, their grounds of rejections are respectfully maintained.  
               This Office Action has been made Final. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/THIEN M LE/Primary Examiner, Art Unit 2887